UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6659


WILLIAM PATRICK FLOYD,

                Petitioner - Appellant,

          v.

ROBERT STEVENSON, Warden Broad River,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-00924-JFA)


Submitted:   October 18, 2011              Decided:   October 25, 2011


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Patrick Floyd, Appellant Pro Se.    Donald John Zelenka,
Deputy Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William        Patrick    Floyd      seeks     to    appeal       the       district

court’s    orders        adopting    the    recommendation            of    the    magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2006) petition

and denying his Fed. R. Civ. P. 59(e) motion to alter or amend.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate         of         appealability.                  28      U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a     substantial       showing       of        the    denial       of     a

constitutional       right.”         28     U.S.C.      § 2253(c)(2).                  When    the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that     reasonable         jurists          would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,          537    U.S.       322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that     Floyd    has    not    made     the       requisite         showing.

Accordingly,       we     deny    Floyd’s        motion     for       a     certificate         of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3